   Case: 1:19-cr-00322 Document #: 128 Filed: 09/15/20 Page 1 of 3 PageID #:1354




                                                             19-cr-322-All Defendants
        STANDING ORDER FOR ALL CRIMINAL CASES ASSIGNED TO JUDGE
                    DOW AS OF SEPTEMBER 15, 2020

 This order will be entered in all criminal cases pending before Judge Dow as of
September 15, 2020, and pertains to the setting and resetting of matters during
the COVID-19 pandemic and the efforts to reopen the courthouse consistent with
social distancing and other protocols related to the ongoing public health crisis.
Until further notice, Judge Dow will be operating on a “B” calendar, with criminal
proceedings scheduled in the mornings on Mondays, Wednesdays, and Thursdays
every other week (including the week of September 14), and criminal proceedings
in the mornings on Tuesdays and Fridays in the next week (including the week of
September 21), and so on.

 During this time, routine matters will continue to be handled to the extent possible
through written status reports that will update the Court on discovery, anticipated
motions, expected changes of plea, and requests for trial dates. To facilitate the
rescheduling of all of these matters, the Court directs counsel in every criminal
case to confer and file a joint status report no later than three business days
before each scheduled status hearing. If counsel believe that a telephone status
conference would be useful, they should so indicate in their joint status report.
Counsel should indicate in every joint status report whether the parties agree to
exclude time under the Speedy Trial Act until the next scheduled event in the case.
For arraignments, changes of plea, and sentencings, defense counsel also should
indicate whether the Defendant consents to proceeding by video conference or
telephone to the extent permitted under the CARES Act.

 Jury trials have resumed in this District, but on a limited basis due to the need to
observe social distancing and all other CDC and government imposed and
recommended safety protocols. Only one trial may commence each day because
all voir dire will be conducted in the Ceremonial Courtroom to permit social
distancing of the large group required to select a jury. Given the number of judges
in the building and the volume of trials that need to be reset since March, as well
as those already set for the rest of this year, it will take a considerable amount of
time to catch up on the backlog. This Court has a week-long jury trial set for
October 5 and has requested another trial date on November 2. The Court will
continue to place requests to the Re-Start Committee for trial dates as parties
indicate that they are ready for trial, following the prioritization set out by the
   Case: 1:19-cr-00322 Document #: 128 Filed: 09/15/20 Page 2 of 3 PageID #:1355




Committee. Trials that previously been postponed for Defendants who are in
custody will get top priority. The Court will update counsel as quickly as possible
when further information becomes available in regard to which trials will go
forward on which dates. Once a jury is selected in the Ceremonial Courtroom, the
remainder of the trial will be held in Judge Dow’s regular courtroom on the 23rd
floor, although many special protocols will be in place to ensure to the maximum
extent possible the safety of all concerned. If any parties are mutually agreeable
to a bench trial, they may contact the Courtroom Deputy at any time.

 The Court thanks all counsel and parties for their patience as we all endeavor to
work through the current public health crisis in a manner that protects the rights
of all litigants as well as the safety of litigants, lawyers, court staff, and the public.
If anyone has questions about this order, please email the Courtroom Deputy at
Carolyn_Hoesly@ilnd.uscourts.gov and we will respond as quickly as possible.




Dated: September 15, 2020                       ______________________________
                                              Robert M. Dow, Jr.
                                  United States District Judge




                                            2
Case: 1:19-cr-00322 Document #: 128 Filed: 09/15/20 Page 3 of 3 PageID #:1356
